Citation Nr: 0335963	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-21 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1942 to October 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which granted service 
connection for PTSD, rated 10 percent disabling, effective 
October 22, 2001 (the date of receipt of the veteran's 
claim).  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (2003).  The Federal Circuit 
found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

Here, a review of the record indicates that the veteran has 
not received adequate notification of the VCAA and 
implementing regulations.  A February 2002 letter from the RO 
generally notified the veteran of the changes in VA "duty-
to-assist" requirements brought about by the VCAA and 
implementing regulations.  However, the letter predated the 
June 2002 RO decision here on appeal, and thus specifically 
addresses the PTSD claim as an original claim of service 
connection.  The letter was not specific as to a claim for an 
increased rating for PTSD.  Furthermore, the February 2002 
letter does not specifically cite the VCAA and implementing 
regulations.  Hence, it was inadequate under the Quartuccio, 
supra, guidelines.  Although the veteran received at least 
some notification of the VCAA in a November 2002 statement of 
the case (SOC), the record reflects that the VCAA 
notification was relatively cursory in nature.  While the 
November 2002 SOC cited the changes in the law brought about 
by the VCAA and implementing regulations, it also cited the 
30-day response period under 38 C.F.R. § 3.159(b)(1), now 
invalid as per PVA, supra.  Moreover, the SOC, while 
informing the veteran that PTSD is appropriately evaluated by 
the criteria set forth under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, it did not expressly include such criteria.  

In sum, VCAA notice in the form of a formal VCAA letter, with 
citations, has not been provided; nor has the veteran been 
informed that a full year is allowed to respond to a VCAA 
notice.  Under the U.S. Court of Appeals for Veterans Claims 
(Court) and Federal Circuit cases cited above, the Board has 
no recourse but to remand the case for correction of notice 
deficiencies.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
requirements are satisfied in accordance 
with the decisions of the U.S. Court of 
Appeals for Veterans Claims in 
Quartuccio, supra, and of the Federal 
Circuit in DAV and PVA, supra, 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be specifically 
notified of what he needs to establish 
entitlement to a rating in excess of 10 
percent for PTSD; of what the evidence 
shows; and of his and VA's respective 
responsibilities in evidence development, 
as well as that there is a year provided 
for response to VCAA notice.  

2.  The RO should then review the claim 
on appeal.  If it remains denied, the RO 
should provide the veteran and his 
representative an appropriate 
supplemental statement of the case and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




